Exhibit 10.1

 

AMENDMENT TO CREDIT AGREEMENT

 

This AMENDMENT TO CREDIT AGREEMENT (“Agreement”) is made as of the 10th day of
May, 2013, by and between THE BANK OF NOVA SCOTIA (the “Agent”), as agent, each
of the financial institutions party hereto (the “Lenders”) and PHH VEHICLE
MANAGEMENT SERVICES INC. (the “Borrower”).

 

WHEREAS the Agent, Lenders and Borrower are parties to a Credit Agreement dated
as of September 25, 2012 (the “Credit Agreement”).

 

AND WHEREAS the parties wish to amend the Credit Agreement as set out herein.

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

 

1.                                    Definitions.  Unless the context shall
otherwise require, capitalized terms used and not defined herein (including the
preamble and recitals above) shall have the meanings ascribed thereto in the
Credit Agreement.

 

2.                                    Amendment. The Credit Agreement is amended
as follows:

 

(a)                               The definition of “L/C” is amended by adding
the following at the end of such definition: “; for greater certainty, except
for the Existing L/Cs, a letter of credit issued by the Issuing Bank at the
request of the Borrower shall not be an “L/C” or “Letter of Credit” unless the
Borrower has requested such letter of credit in accordance with Section 6.4
hereof.”

 

(b)                              The definition of “Permitted Debt” is amended
as follows:

 

(i)                                  to delete “and” at the end of (j);

 

(ii)                              to delete the period at the end of (k) and
replace it with a semi-colon, and to add “and” at the end of (k); and

 

(iii)                          add after (k), the following:

 

(l) Debt in respect of letters of credit (other than Letters of Credit) in an
aggregate principal amount not exceeding $7,000,000 at any time outstanding,
either unsecured or secured only by the Permitted Encumbrances referenced in
clause (r) of the definition of “Permitted Encumbrances”.

 

(c)                               The definition of “Permitted Encumbrance” is
amended as follows:

 

(i)                                                          to delete the
period at the end of (q) and replace it with a semi-colon; and

 

(ii)                                                      add after (q), the
following:

 

 

AMENDMENT TO CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

- 2 -

 

 

(r) Encumbrances in the form of cash collateral securing letters of credit
(other than Letters of Credit) issued by any Lender not to exceed $7,000,000
(the parties hereto agreeing and confirming that, notwithstanding anything else
contained herein, any such cash collateral is not subject to and does not form
part of the Security, but is available solely to the Lender issuing such letter
of credit as security therefor.

 

(d)                             Section 5.2(e) of the Credit Agreement is
deleted in its entirety and replaced as follows:

 

(e) the Agent has received, at the time the notice of advance is received
pursuant to Section 6.4, a Borrowing Base Certificate current as of the date of
the requested Advance and signed on behalf of the Borrower by the chief
executive officer, chief financial officer or treasurer of the Borrower, which
demonstrates that aggregate Advances (excluding Letters of Credit) outstanding
after giving effect to the requested Advance will not exceed the Borrowing Base.

 

(e)                               Section 8.2(1)(a) of the Credit Agreement is
deleted in its entirety and replaced as follows:

 

(a) The Borrower shall, as soon as practicable and in any event within 60 days
of the end of each of its fiscal quarters, cause to be prepared and delivered to
the Agent (with sufficient copies for each of the Lenders), its interim
unaudited consolidated financial statements as at the end of such quarter
together with a brief summary of results.

 

(f)                                Section 8.2(1)(b) of the Credit Agreement is
deleted in its entirety and replaced as follows:

 

(b) The Borrower shall, as soon as practicable and in any event within 100 days
after the end of each of its fiscal years, prepare and deliver to the Agent
(with sufficient copies for each of the Lenders) its consolidated annual
financial statements together with the notes thereto and a brief summary of
results, which shall be audited by an internationally recognized accounting
firm.

 

(g)                              Section 8.2(1)(e) of the Credit Agreement is
amended by replacing the phrase “management discussion and analysis” with the
phrase “a brief summary of results”.

 

3.                                    Representations and Warranties.  To induce
the Agent and the Lenders to enter into this Agreement, the Borrower represents
and warrants as specified below:

 

(a)                               that all representations and warranties
contained in the Credit Agreement and the other Loan Documents are true, correct
and complete on and as of the date hereof, other than representations and
warranties that relate solely to an earlier date, in which case, such
representations and warranties shall be true and correct as of such earlier
date;

 

 

AMENDMENT TO CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

- 3 -

 

 

(b)                              the entering into and performance by it of this
Agreement (i) have been duly authorized by all necessary corporate action on its
part, and (ii) do not and will not violate its Constating Documents, any
Applicable Law, any Permit or any Contract to which it is a party;

 

(c)                               this Agreement constitutes a legal, valid and
binding obligation of the Borrower enforceable against it in accordance with its
terms, subject to the availability of equitable remedies and the effect of
bankruptcy, insolvency and similar laws affecting the rights of creditors
generally; and

 

(d)                             no Event of Default or Pending Event of Default
has occurred and is continuing on the date hereof.

 

Each representation and warranty made in this Agreement shall survive the
execution and delivery of this Agreement.

 

4.                                    General.

 

(a)                               No Waiver.  Nothing contained in this
Agreement shall be construed or interpreted or is intended as a waiver of any
rights, powers, privileges or remedies that the Agent or the Lenders have or may
have under the Credit Agreement and the other Loan Documents.

 

(b)                              Effect of Amendments.  All terms and conditions
of the Credit Agreement and the other Loan Documents remain in full force and
effect unless, and only to the extent, otherwise specifically amended pursuant
to the terms of this Agreement. Without limiting the foregoing, the Borrower
hereby affirms that all security granted by it to the Agent remain in full force
and effect, unamended.

 

(c)                               Counterparts.  This Agreement may be executed
by the parties hereto in separate counterparts, each of which when so executed
and delivered (including by facsimile transmission or “PDF”) shall be an
original, but all such counterparts shall together constitute but one and the
same instrument. The delivery of a facsimile or pdf copy of an executed
counterpart of this Agreement shall be deemed to be valid execution and delivery
of this Agreement, but the party delivering a facsimile or pdf copy shall
deliver an original copy of this Agreement as soon as possible after delivering
the facsimile or pdf copy.

 

(d)                             Severability.  Any provision of this Agreement
which is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions thereof or
affecting the validity or enforceability of such provision in any other
jurisdiction.

 

(e)                               Further Assurances.  At the request of the
Agent, the Borrower shall do all such further acts and execute and deliver all
such further documents as may, in the reasonable opinion of the Agent, be
necessary or desirable in order to fully perform and carry out the purpose and
intent of this Agreement.

 

 

AMENDMENT TO CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

- 4 -

 

 

(f)                                Law.  This Agreement shall be a contract made
under and governed by the laws of the Province of Ontario and the laws of Canada
applicable in the Province of Ontario.

 

(g)                              Successors.  This Agreement shall be binding
upon the parties hereto and their respective successors and permitted assigns,
and shall enure to the benefit of the parties hereto and their successors and
permitted assigns.  The Borrower shall not assign its rights or duties
hereunder.

 

(h)                              Expenses.  Without limiting its obligations set
out in the Credit Agreement and the other Loan Documents, the Borrower shall pay
the fees and expenses incurred by the Agent and Lenders (including, without
limitation, all legal fees and expenses) in connection with this Agreement.

 

[SIGNATURES ON FOLLOWING PAGE]

 

AMENDMENT TO CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

-S1-

 

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment to
Credit Agreement as of the date set out on the first page hereof.

 

 

 

PHH VEHICLE MANAGEMENT SERVICES INC./PHH SERVICES DE GESTION DE VEHICULES INC.

 

 

 

 

 

Per:

 /s/ Richard J. Bradfield

 

 

 Name: Richard J. Bradfield

 

 

 Title: Senior Vice President and Treasurer

 

AMENDMENT TO CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

-S2-

 

 

 

THE BANK OF NOVA SCOTIA, as Agent

 

 

 

 

 

 

 

Per:

 /s/ Alastair Borthwick

 

 

 Name: Alastair Borthwick

 

 

 Title: Managing Director

 

 

 

 

Per:

 /s/ Clement Yu

 

 

 Name: Clement Yu

 

 

 Title: Associate Director

 

AMENDMENT TO CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

-S3-

 

 

 

THE BANK OF NOVA SCOTIA, as Lender

 

 

 

 

 

 

 

Per:

 /s/ David Mahmood

 

 

 Name: David Mahmood

 

 

 Title: Managing Director

 

AMENDMENT TO CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

-S4-

 

 

 

 

CANADIAN IMPERIAL BANK OF COMMERCE

 

 

 

 

 

 

 

 

 

 

 

 

 

Per:

 /s/ Jonathan Allenger

 

 

 

 Name: Jonathan Allenger

 

 

 

 Title: Director

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Per:

 /s/ Raj Khanna

 

 

 

 Name: Raj Khanna

 

 

 

 Title: Executive Director

 

AMENDMENT TO CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

-S6-

 

 

 

M&T BANK

 

 

 

 

 

 

 

Per:

 /s/ Catharine Ackerson

 

 

 Name: Catharine Ackerson

 

 

 Title: Vice President Commercial Banking

 

AMENDMENT TO CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

-S6-

 

 

 

ROYAL BANK OF CANADA

 

 

 

 

 

 

 

Per:

 /s/ Tim Stephens

 

 

 Name: Tim Stephens

 

 

 Title: Authorized Signatory

 

AMENDMENT TO CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

-S7-

 

 

CONSENT

 

As guarantor, the undersigned hereby consents to the preceding amendment to the
Credit Agreement and confirms that the PHH Guaranty remains in full force and
effect and that the Guaranteed Obligations as defined in the PHH Guaranty
include all present and future debts, liabilities and obligations of the
Borrower under or in connection with the Credit Agreement as amended by this
Amendment.

 

 

PHH CORPORATION

 

 

 

 

 

 

 

 /s/ Richard J. Bradfield

 

 

 Name: Richard J. Bradfield

 

 Title: Senior Vice President and Treasurer

 

AMENDMENT TO CREDIT AGREEMENT

 

--------------------------------------------------------------------------------